Citation Nr: 1031815	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

6.  Entitlement to an increased rating for headaches from August 
14, 2009, currently rated 30 percent disabling.

7.  Entitlement to an increased rating for headaches prior to 
August 14, 2009, currently rated noncompensable. 

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
pseudofolliculitis barbae.

9.  Entitlement to service connection for pseudofolliculitis 
barbae.

10.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 2000.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  Jurisdiction over this case has been 
transferred multiple times, most recently to the VARO in Jackson, 
Mississippi, which forwarded the appeal to the Board.

In August 2007, the Veteran testified at a hearing before the 
undersigned at the RO in Jackson, Mississippi.  Although the 
Veteran offered testimony as to the issue of entitlement to 
service connection for a left knee disorder, the RO in July 2006 
granted service connection for this disability.  As this 
constituted an award of full benefits sought on an appeal, the 
issue is not before the Board.  Seri v. Nicholson, 21 Vet. App. 
441, 447 (2007).

In August 2008, the Board remanded the claims, some of which have 
been recharacterized (for reasons explained below) to the RO, via 
the Appeals Management Center (AMC), for additional development.  
As explained below, to the extent that the claims decided herein 
are being denied, there was substantial compliance with the 
Board's August 2008 remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); See also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).

In a March 2010 rating decision, the AMC granted service 
connection for radiculopathy of the left upper and lower 
extremity, associated with the cervical and lumbar spine 
disabilities and rated 20 and 10 percent, respectively.  The AMC 
also granted a 30 percent rating for headaches, effective August 
14, 2009, creating a staged rating and separate issues with 
regard to these ratings on appeal. 

The issues of entitlement to increased ratings for cervical and 
lumbar spine disabilities, entitlement to service connection for 
chronic disability manifested by fatigue and for sleep apnea, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 2005 VA audiological testing, the Veteran's 
hearing acuity was level II hearing in the right ear and level I 
hearing in the left ear.
2.  On August 2009 VA audiological testing, the Veteran's hearing 
acuity was level III in the right ear and level I in the left 
ear.

3.  The Veteran's headaches have been manifested by 
characteristic prostrating attacks on an average of one per month 
throughout the appeal period, but these attacks have not been 
very frequent, prolonged, and productive of severe economic 
inadaptability.

4.  In a September 2001 rating decision, the RO denied the 
Veteran's claim for service connection for pseudofolliculitis 
barbae.  The Veteran appealed and the RO issued a statement of 
the case (SOC), but the Veteran did not file a timely substantive 
appeal.
 
5.  The evidence received since the September 2001 decision 
relates to the basis of the most recent prior denial and raises a 
reasonable possibility of substantiating the claim.

6.  Pseudofolliculitis barbae is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  The criteria for a rating of 30 percent, but no higher, have 
been met for headaches throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2009).

3.  The September 2001 decision that denied claim for service 
connection for pseudofolliculitis barbae is final.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2009).

4.  The evidence received since the September 2001 decision is 
new and material and the claim for service connection for 
pseudofolliculitis barbae is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  Pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the application to reopen and the underlying claim for 
service connection for pseudofolliculitis barbae, the Board is 
granting these claims and they are therefore substantiated; there 
are thus no further VCAA duties with regard to them.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As to the remaining claims being decided herein, in an October 
2008 post-rating letter, the RO notified the AMC notified the 
Veteran of the evidence needed to substantiate these claims.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the October 2008 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the October 2007 letter.

The RO also provided additional information regarding disability 
ratings and the criteria applicable to the Veteran's increased 
rating claims in compliance with a decision of the Court that was 
subsequently vacated by the Federal Circuit.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, the above VCAA compliant notice in 
this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a March 2010 supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  During the August 2009 VA examination, the 
Veteran reported that he "is on Social Security Disability, with 
his back as the main problem."

When the evidence indicates that the Veteran is in receipt of SSA 
disability payments, VA's duty to assist requires that it seek 
the SSA's disability determination and the medical records 
underlying it only when these records are relevant to the claims.  
See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  
As the Veteran indicated that he is receiving SSA disability 
primarily with regard to his back, the Board finds that a remand 
is required only of the claims relating to his back, i.e., for 
increased ratings for lumbar and cervical spine disabilities, and 
that the claims for increased ratings for bilateral hearing loss 
and headaches need not be remanded because the SSA disability 
determination records are not relevant to these claims.

The Veteran was provided with August 2009 VA audiological and 
neurological examinations as to the severity of his bilateral 
hearing loss disability and headaches.  The audiological 
examination was adequate because it contained the relevant 
audiometric readings on which the claim must be decided, and 
fully described the functional effects caused by the hearing loss 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The neurological examination was adequate because it 
described the headaches in sufficient detail to enable the Board 
to make a fully informed evaluation of the headaches based on the 
applicable rating criteria.  See Stefl v. Nicholson, 21 Vet.App. 
120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 
(1994)).  The neurological examination also complied with the 
Board's August 2008 remand instructions because the examiner 
provided the requested opinions with regard to the Veteran's 
headaches.

Finally, during the Board hearing, the undersigned informed the 
Veteran that he should identify or submit any potentially 
relevant evidence, and additional VA treatment records were 
obtained based on the Veteran's identification of them.  This 
action supplements VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance requirements 
with regard to the claims being decided herein.  The claims for 
increased ratings for a bilateral hearing loss disability and 
headaches, the application to reopen the claim for service 
connection for pseudofolliculitis barbae, and the claim for 
service connection for pseudofolliculitis barbae are thus ready 
to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the 
factual findings show distinct time periods during the appeal 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, uniform ratings for 
the Veteran's bilateral hearing loss disability and his headaches 
are appropriate.

Bilateral Hearing Loss Disability

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a pure 
tone audiometric test of pure tone decibel thresholds at 1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a 
Roman numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the percent 
of speech discrimination and pure tone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each ear 
has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining the 
Roman numeral designations of auditory acuity level for hearing 
impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined 
instances of exceptional patterns hearing impairment.  An 
exceptional pattern of hearing impairment exists when the pure 
tone threshold at the frequencies of 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more; or where the pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  The audiometric scores below reflect that an 
exceptional pattern of hearing impairment does not exist in this 
case.

On the January 2005 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
35
45
70
80
58
Left ear
25
40
60
70
49

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.

Using Table VI, the Veteran's January 2005 examination results 
revealed level II hearing in the right ear and level I hearing in 
the left ear.  Combining these levels according to Table VII 
results in a noncompensable rating.

On the August 2009 VA audiological examination, the Veteran's pure 
tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
40
45
70
85
60
Left ear
25
40
60
70
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's August 2009 examination results 
revealed level III hearing in the right ear and level I hearing 
in the left ear.  Combining these levels according to Table VII 
results in a noncompensable rating.

The above evidence reflects that application of the rating 
schedule to the numeric designations assigned based on the two 
audiological examination reports in the claims file during the 
appeal period reflects that the appropriate rating for the 
bilateral hearing loss is a noncompensable one throughout the 
appeal period.  The Veteran did not meet the criteria for a 
higher rating during any discrete period involved in this appeal.

During the Board hearing, the Veteran indicated  that his hearing 
was worsening and he was afforded an additional VA examination.  
He did not specifically request an extraschedular rating.   With 
regard to claims for increased ratings for hearing loss, "a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report."  Martinak, 21 
Vet. App. at 455.  The purpose of requiring such a statement is 
to support a possible evaluation of the extraschedular 
provisions.  Id.  The August 2009 VA examiner indicated that the 
impact of the Veteran's hearing loss disability on his 
occupational activities was that he had difficulty hearing and 
following instructions.  The Board finds that the August 2009 VA 
examiner fully described the functional effects caused by the 
Veteran's hearing loss disability and thus complied with 
Martinak. Moreover, these comments reflect that the criteria for 
rating hearing loss adequately contemplates the Veteran's 
disability picture, and the functional effects caused by his 
hearing loss do not reflect marked interference with employment, 
frequent hospitalization, or that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's hearing loss is not 
warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 
111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009). 

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an increased (compensable) rating for 
bilateral hearing loss disability.  The benefit-of-the-doubt 
doctrine is therefore not for application, and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Headaches

The Veteran's headaches are currently rated noncompensable prior 
to August 14, 2009 and 30 percent from that date.  This staged 
rating was granted in the AMC's March 2010 rating decision.  The 
Veteran's headaches are rated under the criteria found in 38 
C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent rating is 
provided for migraine with characteristic prostrating attacks 
averaging one in 2 months over last several months and a 
noncompensable rating is warranted for less frequent such 
attacks.  A 30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

VA regulations do not define the term "prostrating," but 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  See Dorland's Illustrated Medical Dictionary 
1554 (31st ed. 2007).  Similarly, the regulations do not define 
the terms "very frequent completely prostrating and prolonged 
attacks" and "severe economic inadaptability."  See Pierce v. 
Principi, 18 Vet. App. 440, 446 (2004).  In Pierce, the Court 
held that the Board must explain its conclusions as to whether a 
50 percent rating is warranted in terms of each of the factors 
specified in DC 8100 compared to the criteria required for a 30 
percent rating.  Id. at 445.

The Court also held that nothing in DC 8100 requires that a 
Veteran be completely unable to work in order to qualify for a 50 
percent rating, and that a determination as to whether there were 
"very frequent" attacks does not require a comparison between the 
number of severe and non-severe migraines.  Id. at 446, 446-447.  
In addition, VA conceded that the words, "productive of" could be 
read to mean either "producing" or "capable of producing."  Id. 
at 445.

On the August 14, 2009 VA neurologic examination, the Veteran 
indicated that his headaches had remained the same since his 
previous, January 2005 VA examination.   He indicated that he 
experienced headaches daily, with a pain level of 7 or 8 out of 
10, and that these resulted in "incapacitating episodes" about 
two times per week, lasting "for a couple of hours" during 
which time he "cannot do anything," must remain still, and 
takes his medication and stays in a dark, quiet room.    The 
diagnosis was chronic headache, mixed type, tension and migraine 
type - moderate.  As to which, if any, of  the Veteran's headache 
symptoms equate to the criteria of DC 8100, the examiner noted 
that the Veteran's subjective complaints indicated that during 
the incapacitating episodes which lasted for a few hours about to 
times per week, which resulted in functional loss because he 
could not work, but that the fact that the headaches were not 
prolonged made it less likely that they resulted in severe 
economic inadaptability.

During the hearing, the Veteran testified that, unless he took 
Motrin three times per day, he experienced headaches daily, 
causing him to have to lie down and not go to work.   Hearing 
transcript, at 13-15.  The Veteran added that his job driving 
charter buses allowed him to decide not to work on a given day, 
and that it would not be possible for him to go to a regular job.  
Id. at 15.  

Based on the above, the Board finds that the Veteran is not 
entitled to a higher, 50 percent rating for his headaches from 
August 14, 2009, because he does not suffer from very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  The Veteran is competent to describe 
the frequency and severity of his headaches, and his statements 
in this regard must be considered along with the other evidence 
of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Veteran indicated to the August 2009 VA 
examiner that he experienced the headaches daily, but testified 
at the hearing that he experienced them less frequently when he 
took Motrin.  The Veteran also indicated that the headaches 
lasted "a couple of hours," which does not appear to the Board 
to be "prolonged."  In addition, while a complete inability to 
work is not required for a 50 percent rating, the Veteran's 
headaches caused far less than a complete inability to work, and 
the impact of the headaches on his employment cannot be described 
as severe given that he was able to work on a fairly regular 
basis as a charter bus driver.  This ability to find employment 
that allowed him to miss work on those occasions when his 
headaches were severe reflects that the headaches were not 
productive of severe economic inadaptability.  Moreover, August 
2009 VA examiner explained that, based on the Veteran's 
description of his headaches, they did not appear to be so 
prolonged as to likely cause severe economic inadaptability.  As 
the VA examiner provided an explanation for his conclusion, his 
opinion is entitled to significant probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  Consequently, as 
the lay and medical evidence indicate that the Veteran's 
headaches do not cause very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability, 
he is not entitled to a rating higher than 30 percent from August 
14, 2009.

As to the period prior to August 14, 2009, the Board notes that 
the Veteran's statements as to the frequency and length of his 
headaches has been relatively consistent throughout the appeal 
period.  On the January 2005 VA examination, the Veteran 
indicated that he had severe headaches about three times per 
month which lasted for as many as six to eight hours, and which 
caused an inability to function and caused him not to be able to 
work at those times.  Given that the Veteran's competent lay 
testimony indicated during the entire appeal period that his 
headaches caused characteristic prostrating attacks more than 
once per month, but, for the reasons discussed above, did not 
cause very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the Board finds 
that he is entitled to a uniform 30 percent rating for the entire 
appeal period, including prior to August 14, 2009.  See 38 C.F.R. 
§ 3.344(a) (VA will handle cases affected by change in medical 
findings or diagnosis so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
regulations governing disability compensation and pension).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as governing 
norms.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the symptoms of the Veteran's 
headaches are fully contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not required.  
In any event, the fact that the Veteran has remained employed as 
discussed above reflects that there has not been marked 
interference with employment.  There is also no evidence of 
frequent hospitalization or that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration of an 
extraschedular evaluation for headaches is not warranted.  38 
C.F.R. § 3.321(b)(1).

 For the foregoing reasons, a uniform 30 percent rating is 
warranted for the entire appeal period.  The claim for an 
increased (compensable) rating higher for headaches prior to 
August 14, 2009 is granted to this extent, and the claim for a 
rating higher than 30 percent for headaches from August 14, 2009 
is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pseudofolliculitis Barbae

Generally, a claim which has been denied in a final rating 
decision from which an appeal has not been perfected may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  
An exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen the 
claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In September 2001, the RO denied the Veteran's claim for service 
connection for pseudofolliculitis barbae.  The Veteran appealed 
and the RO issued a SOC.  The Veteran's next communication, an 
August 2002 statement in support of claim (VA Form 21-4138), 
while filed within the one-year appeal period, did not 
specifically refer to the claim for service connection for 
pseudofolliculitis barbae.  Consequently, the Veteran did not 
perfect his appeal from the September 2001 denial of his claim 
for service connection for pseudofolliculitis barbae.  See 38 
C.F.R. § 202.202.  Therefore, the September 1991 denial became 
final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202 
(requiring substantive appeal relating to denial of multiple 
claims to specify issue or issues being appealed).  See also 38 
C.F.R. § 20.1103 (RO determination from which appeal not 
perfected is final).  In its September 2001 denial, the RO wrote, 
"The condition identified as pseudofolliculitis barbae is 
considered a congenital or developmental defect which is 
unrelated to military service and not subject to service 
connection."  The evidence before the RO contained multiple STRs 
indicating treatment for pseudofolliculitis barbae and a 
diagnosis of pseudofolliculitis barbae on the September 2000 VA 
examination shortly after service.

Since the September 2001 denial, the Veteran has testified that 
he has continued to experience pseudofolliculitis barbae since 
service.  The Veteran is competent to testify to observable 
symptomatology of such as bumps in the skin near hair follicles 
(which may be indicative of pseudofolliculitis barbae), and the 
Board finds his testimony credible.  Consequently, as one of the 
bases of the prior denial appears to be a lack of a relationship 
between pseudofolliculitis barbae and service (in addition to the 
fact that it was considered a congenital or developmental 
defect), and the evidence received since the last denial 
indicates a relationship via continuity of symptomatology, the 
Board finds that new and material has been received and reopening 
of the claim is warranted.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Establishing service connection 
generally requires (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr, 21 Vet. 
App. at 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The evidence reflects that the Veteran had pseudofolliculitis 
barbae in service and has continued to experience it since that 
time.  There is no evidence, medical or otherwise, specifically 
contradicting this testimony, or indicating that 
pseudofolliculitis barbae preexisted service and was not 
aggravated thereby.  38 U.S.C.A. § 1111 (West 2002).  Moreover, 
pseudofolliculitis barbae is not identified by law or regulation 
as a congenital disorder or developmental defect, which would 
preclude entitlement to compensation under the service connection 
provisions.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  As the lay 
evidence establishes that the Veteran has pseudofolliculitis 
barbae that had its origin in service, service connection for 
this disability is warranted.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence sufficient to establish 
each element of a claim for service connection in some 
circumstances).
 

ORDER

Entitlement to an increased (compensable) rating for bilateral 
hearing loss is denied.

Entitlement to an increased rating for headaches from August 14, 
2009, currently rated 30 percent disabling, is denied.

Entitlement to a rating for headaches of 30 percent, but no 
higher, prior to August 14, 2009, is granted, subject to 
controlling regulations governing the payment of monetary awards.

The application to reopen a claim for entitlement to service 
connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for pseudofolliculitis barbae 
is granted.
REMAND

As to the claims for service connection for a chronic disability 
manifested by sleep apnea and/or fatigue the Veteran served in 
the Southwest Theater of Operations during the Persian Gulf War.  
He is therefore a Persian Gulf veteran.  See 38 U.S.C.A. § 
1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(d)(1) (2009).   
Service connection may be granted to a Persian Gulf Veteran who 
exhibits objective indications of a "qualifying chronic 
disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1). 
A qualifying chronic disability is currently defined as either an 
undiagnosed illness or a chronic multisymptom illness defined by 
a cluster of signs or symptoms. 38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2).

The Veteran has claimed entitlement to service connection for 
fatigue and sleep apnea, and indicated during the hearing that 
these symptoms were intertwined, in that sleep apnea contributes 
to fatigue.   See Hearing transcript, p. 11.  On the September 
2000 VA joint examination, the Veteran was diagnosed with lumbar 
and cervical spine degenerative disc disease, but the examiner 
noted that he could find no objective evidence or organic 
pathology to explain his fatigue, muscle soreness, or generalized 
joint pain.  This statement indicates that these symptoms were 
not due to the diagnosed lumbar and cervical spine disabilities.  
Subsequently, the Veteran was diagnosed with sleep apnea.  
Pursuant to the regulation, if a disability is attributed to a 
known clinical diagnosis, compensation is precluded on a 
presumptive basis.  38 C.F.R. § 3.317(a)(1)(ii).  As the Veteran 
has been diagnosed with sleep apnea, a known clinical diagnosis, 
this aspect of his claim cannot be granted pursuant to the 
Persian Gulf presumptive statute and regulation, and the issues 
have been recharacterized accordingly.  Moreover, the Veteran has 
himself indicated that his sleep apnea contributes to his 
fatigue.  In addition, the Veteran was seen during service for 
possible sleep apnea, although this diagnosis was never 
confirmed.  While the Veteran has attributed his fatigue in part 
to his diagnosed sleep apnea, the Board finds that a remand for a 
VA examination is warranted to obtain a medical opinion as to 
whether the Veteran's fatigue is attributable to sleep apnea or 
any known clinical diagnosis, and whether his diagnosed sleep 
apnea is related to service.

As to the claims for increased ratings for cervical and lumbar 
spine disabilities, the Veteran indicated during the August 2009 
VA examination that he is receiving SSA disability "with his 
back as the main problem."  As the evidence thus indicates that 
there are outstanding SSA disability determination records that 
may be relevant to the claims for increased ratings for cervical 
and lumbar spine disabilities, a remand is required to obtain 
these records.  See Golz, 590 F.3d at 1320-1321.  

As to the claim for a TDIU, the Board's August 2008 remand 
instructed the RO to issue a SOC on this issue because the 
Veteran had disagreed with an April 2007 decision denying this 
claim.  However, the RO did not issue a SOC on this issue; 
rather, it included this issue in its March 2010 SSOC.  Issuing a 
SSOC in response to a NOD on newly appealed issues not addressed 
in a SOC is prohibited by 38 C.F.R. § 19.31(a) (2009).  Moreover, 
the RO found that the Veteran did not meet the schedular standard 
for a TDIU, as he had a combined 70 percent rating, but did not 
have a single disability rated 40 percent disabling.  See 38 
C.F.R. § 4.16(a) (2009).  However, 38 C.F.R. § 4.16(a) also 
provides that, for purposes of determining whether the Veteran 
has a disability rated 40 percent, disabilities affecting a 
single body system and disabilities resulting from a common 
etiology are to be considered as one disability.  In this case, 
the Veteran is in receipt of service connection for cervical and 
lumbar spine degenerative disc disease, each rated 10 percent 
disabling, and left upper and lower extremity radiculopathy 
associated with each of these disabilities, rated 20 and 10 
percent disabling.  As these disabilities appear to result from a 
common etiology, they should be considered as one disability for 
purposes of a TDIU, and combining these four ratings under 38 
C.F.R. § 4.25 results in a 40 percent rating.  Therefore, in its 
SOC on this issue, the RO/AMC should consider the claim for a 
TDIU on a schedular basis. The RO/AMC should issue its SOC after 
its SSOC on the other claims being remanded, as the evidence 
relating to these claims may relate to the issue of whether the 
Veteran is entitled to a TDIU. 

Accordingly, the claims for service connection for chronic 
disability manifested by fatigue, for service connection for 
sleep apnea, for increased ratings for cervical and lumbar spine 
disabilities, and for a TDIU, are REMANDED for the following 
action:
1.  Obtain the SSA's disability 
determination and any records relating to 
this determination.

2.  Schedule the Veteran for a VA 
examination as to the etiology of his 
fatigue and sleep apnea.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that: 
(a) the Veteran's fatigue is related to his 
sleep apnea or any other diagnosed 
disability and (b) the Veteran's sleep 
apnea is related to his sleep apnea 
symptoms in service.

A complete rationale should accompany each 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions.

3.  Issue a SOC if the TDIU cannot be 
granted.  Only if the Veteran files a 
timely substantive appeal should this issue 
be returned for review by the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


